Case: 3:18-cv-00254-jdp Document #: 120-1 Filed: 03/04/19 Page 1 of 28




           EXHIBIT KK
      Case: 3:18-cv-00254-jdp Document #: 120-1 Filed: 03/04/19 Page 2 of 28




Lincoln Benefit Life Company

Flexible Premium Adjustable Indexed Life Insurance Policy




                       THIS IS A LEGAL CONTRACT--READ IT CAREFULLY



Lincoln Benefit Life Company promises to pay the death benefit on death of the insured upon receipt of
due proof of death of the insured, subject to the terms and conditions of this policy. Minimum initial
payment is required for this policy to be in force. Premium payments are flexible for life. This policy does
not pay dividends. The values of this policy may be affected by an enternal index, but this policy does not
directly participate in any stock or equity.




Right to Examine the Policy
You may cancel this policy by returning it to Lincoln Benefit Life Company, or our agent, within 20 days
after you receive it. Upon such delivery or mailing of the cancelled policy, the policy will be void as of the
issue date. We will return all payments, less any policy debt and/or withdrawals, made for this policy to
you. Return of the policy by mail is effective on being postmarked, properly addressed and postage pre-
paid.




UL0710WI                                                                                         Page 1
    Case: 3:18-cv-00254-jdp Document #: 120-1 Filed: 03/04/19 Page 3 of 28




                               Table of Contents




UL0710WI                                                                Page 2
    Case: 3:18-cv-00254-jdp Document #: 120-1 Filed: 03/04/19 Page 4 of 28




                                  Policy Data




                               Benefit Description
                                                        Expiry Date




                              Payment Information




UL0710WI                                                                Page 3
      Case: 3:18-cv-00254-jdp Document #: 120-1 Filed: 03/04/19 Page 5 of 28



                                       Interest Rates
Annual Interest Rates:




                               Expense and Surrender Charges
Expense Charges:




Surrender Charges:

       Policy      Amount of      Policy    Amount of      Policy   Amount of
       Year         Charge        Year       Charge         Year     Charge




UL0710WI                                                                        Page 3A
    Case: 3:18-cv-00254-jdp Document #: 120-1 Filed: 03/04/19 Page 6 of 28



                            Surrender Charge Factors




UL0710WI                                                                Page 4
      Case: 3:18-cv-00254-jdp Document #: 120-1 Filed: 03/04/19 Page 7 of 28



                                    Surrender Charge Percentages

Male Preferred Elite
      Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year
Age    1       2     3   4  5    6    7   8    9    10   11   12   13   14   15   16   17   18   19  20+
18-45 100 100 100 100 100       93   87   80   73   67   60   53   47   40   33   27   20   13   7    0
46-55 100     98     95 92 90   87   85   80   73   67   60   53   47   40   33   27   20   13   7    0
56-60 100     97     93 90 86   83   79   76   73   70   65   58   51   44   36   29   22   15   7    0


Male Preferred Non-Smoker
      Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year
Age    1       2    3      4  5  6    7   8    9    10   11   12   13   14   15   16   17   18   19  20+
18-45 100 100 100 100 100       93   87   80   73   67   60   53   47   40   33   27   20   13   7    0
46-55 100     98    95    92 90 87   85   80   73   67   60   53   47   40   33   27   20   13   7    0
56-64 100     97    93    90 86 83   79   76   73   70   65   58   51   44   36   29   22   15   7    0
65-73 100     96    91    87 83 79   75   71   68   64   61   58   55   52   43   34   25   16   9    0
74-80 100     95    90    85 81 77   73   69   65   62   58   54   50   45   38   31   24   17   9    0


Male Standard Non-Smoker
      Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year
Age    1      2     3     4  5   6    7   8    9    10   11   12   13   14   15   16   17   18   19  20+
18-23 100 100 100 100 100       93   87   80   73   67   60   53   47   40   33   27   20   13   7    0
24-35 100    99    98    97 96  93   87   80   73   67   60   53   47   40   33   27   20   13   7    0
36-45 100    98    97    95 93  91   88   81   74   68   61   54   47   41   34   27   20   14   7    0
46-55 100    98    95    92 90  87   85   82   79   75   68   60   53   45   38   30   23   15   8    0
56-64 100    97    93    90 86  83   79   76   73   70   67   64   61   54   45   36   27   18   9    0
65-73 100    96    91    87 83  79   75   71   68   64   61   58   55   52   43   34   25   16   9    0
74-90 100    95    90    85 81  77   73   69   65   62   58   54   50   45   38   31   24   17   9    0


Male Preferred Smoker
      Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year
Age    1       2    3  4    5    6   7    8    9    10   11   12   13   14   15   16   17   18   19  20+
18-24 100     99   98 97   96   93   87   80   73   67   60   53   47   40   33   27   20   13   7    0
25-35 100     99   97 96   94   93   91   87   80   72   65   58   51   43   36   29   22   14   7    0
36-45 100     98   96 94   92   90   88   86   84   76   69   61   53   46   38   31   23   15   8    0
46-55 100     97   95 92   89   86   84   81   78   76   73   70   61   52   44   35   26   17   9    0
56-65 100     96   93 89   86   83   79   76   73   70   67   64   62   59   49   39   29   19   9    0
66-80 100     96   91 87   84   80   77   73   70   67   63   59   55   50   42   34   26   18   9    0


Male Standard Smoker
      Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year Year
Age    1      2     3  4    5    6    7   8    9    10   11   12   13   14   15   16   17   18   19  20+
0-17 100 100 100 100 100        93   87   80   73   67   60   53   47   40   33   27   20   13   7    0
18-35 100    99    97 96   94   93   91   90   85   77   69   62   54   46   38   31   23   15   8    0
36-45 100    98    96 94   92   90   88   86   84   81   79   73   64   55   46   37   27   18   9    0
46-55 100    97    95 92   89   86   84   81   78   76   73   70   68   63   53   42   32   21   11   0
56-65 100    96    93 89   86   83   79   76   73   70   67   64   62   59   49   39   29   19   9    0
66-90 100    96    91 87   84   80   77   73   70   67   63   59   55   50   42   34   26   18   9    0




UL0710WI                                                                                       Page 4A
    Case: 3:18-cv-00254-jdp Document #: 120-1 Filed: 03/04/19 Page 8 of 28



                          Life Insurance Compliance Test



     Attained          Applicable              Attained         Applicable
       Age             Percentage                Age            Percentage




UL0710WI                                                                 Page 5
    Case: 3:18-cv-00254-jdp Document #: 120-1 Filed: 03/04/19 Page 9 of 28



                           Table of Guaranteed Values


                          Annual
           End of        Planned            Surrender        Death
            Year         Premium             Value           Benefit




UL0710WI                                                                Page 6
    Case: 3:18-cv-00254-jdp Document #: 120-1 Filed: 03/04/19 Page 10 of 28



                  Guaranteed Maximum Monthly Cost of Insurance




UL0710WI                                                                Page 7
     Case: 3:18-cv-00254-jdp Document #: 120-1 Filed: 03/04/19 Page 11 of 28




                                    Definitions


Application
Company (we, us, our)
Face Amount

Fixed Account
In Force
Increase Age


Indexed Account(s)

Index Crediting Strategy



Indexed Interest
Index Investment Date


Indexed Segment

Insured
Issue Age

Issue Date


Minimum Initial Payment
Monthly-Automatic Payment


Monthly Activity Day

Net Premium
Net Surrender Value

Payment Class




UL0710WI                                                                 Page 8
        Case: 3:18-cv-00254-jdp Document #: 120-1 Filed: 03/04/19 Page 12 of 28



Policy Anniversary

Policy Data
Policy Debt
Policy Month
Policy Value
Policy Year
Rider
Safety Net Period


Surrender Value

You, Your

                                     Death Benefit



Death Benefit Option




UL0710WI                                                                    Page 9
     Case: 3:18-cv-00254-jdp Document #: 120-1 Filed: 03/04/19 Page 13 of 28




Change of Death Benefit Option




Change of Face Amount




                                   Beneficiary




UL0710WI                                                                 Page 10
    Case: 3:18-cv-00254-jdp Document #: 120-1 Filed: 03/04/19 Page 14 of 28




                                   Ownership




Assignment




UL0710WI                                                                Page 11
     Case: 3:18-cv-00254-jdp Document #: 120-1 Filed: 03/04/19 Page 15 of 28




                                Premium Payment
Payments




Allocation of Premium




Grace Period




Safety Net Premium




UL0710WI                                                                 Page 12
     Case: 3:18-cv-00254-jdp Document #: 120-1 Filed: 03/04/19 Page 16 of 28




Reinstatement




                                   Policy Value




UL0710WI                                                                 Page 13
     Case: 3:18-cv-00254-jdp Document #: 120-1 Filed: 03/04/19 Page 17 of 28



Fixed Account Value




Indexed Acount Value




Indexed Interest




UL0710WI                                                                 Page 14
     Case: 3:18-cv-00254-jdp Document #: 120-1 Filed: 03/04/19 Page 18 of 28



Interest Rate




Index Crediting Strategy




Premium Expense Charge




Administrative Expense Charge




Monthly Deductions




Cost of Insurance




UL0710WI                                                                 Page 15
     Case: 3:18-cv-00254-jdp Document #: 120-1 Filed: 03/04/19 Page 19 of 28




Account Transfers




                          Cumulative Guaranteed Value




UL0710WI                                                                 Page 16
     Case: 3:18-cv-00254-jdp Document #: 120-1 Filed: 03/04/19 Page 20 of 28




                                 Surrender Value




Surrender Charge




Continuation of Coverage




Partial Withdrawal




UL0710WI                                                                 Page 17
     Case: 3:18-cv-00254-jdp Document #: 120-1 Filed: 03/04/19 Page 21 of 28




Basis of Values




                                      Loans




Loan Interest




Loan Repayment




UL0710WI                                                                 Page 18
     Case: 3:18-cv-00254-jdp Document #: 120-1 Filed: 03/04/19 Page 22 of 28




                             Other Terms of Your Policy
Our Contract With You




When Protection Starts




Termination




Misstatement of Age or Sex




Incontestability




UL0710WI                                                                 Page 19
     Case: 3:18-cv-00254-jdp Document #: 120-1 Filed: 03/04/19 Page 23 of 28



Suicide or Self-Destruction




Annual Report




Policy Projections




Conformity With State Law




Nonparticipating



Compliance With Federal Laws




UL0710WI                                                                 Page 20
     Case: 3:18-cv-00254-jdp Document #: 120-1 Filed: 03/04/19 Page 24 of 28




Settlement




UL0710WI                                                                 Page 21
    Case: 3:18-cv-00254-jdp Document #: 120-1 Filed: 03/04/19 Page 25 of 28




                                        Monthly Installment

     Beneficiary’s    10 Year Certain     15 Year Certain     20 Year Certain
     Adjusted Age      Male Female         Male Female         Male Female




UL0710WI                                                                   Page 22
    Case: 3:18-cv-00254-jdp Document #: 120-1 Filed: 03/04/19 Page 26 of 28




     No. of Years     Monthly Payment        No. of Years     Monthly Payment




UL0710WI                                                                Page 23
Case: 3:18-cv-00254-jdp Document #: 120-1 Filed: 03/04/19 Page 27 of 28
     Case: 3:18-cv-00254-jdp Document #: 120-1 Filed: 03/04/19 Page 28 of 28




           FLEXIBLE PREMIUM ADJUSTABLE INDEXED LIFE INSURANCE POLICY

Lincoln Benefit Life Company promises to pay the death benefit on death of the insured upon receipt of
due proof of death of the insured, subject to the terms and conditions of this policy. Minimum initial
payment is required for this policy to be in force. Premium payments are flexible for life. This policy does
not pay dividends. The values of this policy may be affected by an external index but this policy does not
directly participate in any stock or equity.
